Citation Nr: 1822039	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2006 to August 2006, and from May 2010 to June 2011.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is currently with the RO in San Diego, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2018.  A transcript from the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that remand is necessary prior to final adjudication of these claims in order to fully satisfy the duty to assist the Veteran.

The Veteran contends that he is entitled to an increased initial rating for his service-connected right knee disability, currently rated as 10 percent disabling, and his service-connected left knee disability, also rated as 10 percent disabling.

The Veteran was last provided with a VA examination relevant to his bilateral knee disability in June 2014.  At the February 2018 hearing, the Veteran testified that his bilateral knee condition had worsened since the last examination.  VA treatment records show that the Veteran has reported worsening knee symptomology, including pain, buckling, and laxity since June 2014.  The Veteran's knee pain has been treated with medication, and his instability has been treated with both over-the-counter and custom knee braces.  He also requested a shower chair in October 2016 because he was having difficulty maintaining his balance while showering.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, given the evidence of worsening symptomatology of both the right and left knee, the Board finds a remand for a contemporaneous VA examination is warranted in this case.  38 C.F.R. § 3.159 (c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Also on remand, any outstanding VA treatment records and private treatment records should be requested and associated with the electronic claims file, if available.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, if any, with the electronic claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his bilateral knees that are not already associated with the electronic claims file.  Request any records properly identified by the Veteran. 

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left and right knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) The examination should record the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left and right knee disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.  If after using alternative means, it is still not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

4.  After completing all indicated development, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted to the fullest extent, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

